Case 9:20-cv-00021-DWM Document 31 Filed 01/21/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

ERIC MORSE, CV 20—21-M—-DWM
Plaintiff,
vs. ORDER
UBER TECHNOLOGIES, INC.,
RASIER, LLC, RASIER-MT, LLC,
AHMAD KHALED ALRWIAS, and
JOHN DOES I-X,

Defendants.

 

 

The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

IT IS ORDERED that the above-captioned cause is DISMISSED WITH
PREJUDICE, each party to pay its own costs. All pending motions are MOOT and
all deadlines are VACATED.

DATED this Ad day of January, 2021. fo

 

  

Donald W. Molloy, District Judge
United Statés District Court
